        Case 3:20-cv-30159-MGM Document 25 Filed 07/14/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUETTS

                                Docket No.: 3:20CV30159

                                  MATTHEW CRANE,
                                      Plaintiff,

                                             v.

               JOSEPH KOZLOWSKI, ERIC ORTIZ, MICKEY DUMAIS,
              JOSEPH BRUNELLE, CHICOPEE POLICE DEPARTMENT
                         and THE CITY OF CHICOPEE,
                                 Defendants.

        MOTION OF THE DEFENDANTS, CITY OF CHICOPEE,
  CHICOPEE POLICE DEPARTMENT and MICKEY DUMAIS, TO DISMISS
                  THE CLAIMS AGAINST THEM

       The City of Chicopee, the Chicopee Police Department and Mickey Dumais

(“Dumais”), the defendants in this matter, hereby move, pursuant to Fed. R. Civ. P.

12(b)(6), and for the reasons set forth in their Memorandum of Law, filed in support of

this motion, that the court dismiss each of the following claims asserted against them:

       a.     Dumais seek dismissal of all claims asserted against him in his

       official capacity;

       b.     Dumais seek dismissal of all claims asserted against him for intentional

       assault and battery, being all of the claims asserted against it in Counts V;

       c.     the Chicopee Police Department seeks dismissal of all claims against it,

       being all of the claims asserted against it in Counts III and VI; and




                                              1
         Case 3:20-cv-30159-MGM Document 25 Filed 07/14/21 Page 2 of 3




       e.     the City of Chicopee seeks dismissal of the § 1983 Monell claims asserted

against it,   being all of the claims asserted against it in Counts III and VI.


Dated: July 14, 2021                      THE DEFENDANTS,
                                          City of Chicopee,
                                          Chicopee Police Department
                                          and Mickey Dumais,

                                          /s/ Mark J. Albano
                                       By:__________________
                                          Mark J. Albano, Esq.
                                          ALBANO LAW, LLC
                                          One Monarch Place, Suite 1330
                                          Springfield, MA 01144-1150
                                          Tel.: (413) 736-3500
                                          Fax.: (413) 746-9224
                                          B.B.O. No.: 013860
                                          email: mark@albanolawllc.com



                        CERTIFICATE OF CONSULTATION

       I, Mark J. Albano, Esq., hereby certify, pursuant to Local Rule 7.1, that on January
4, 2021, counsel for the plaintiff and for the moving defendants conferred by telephone in
a good faith effort to narrow areas of disagreement and to resolve the issues presented in
this motion without court action.

                                                  /s/ Mark J. Albano

                                                   __________________
                                                   Mark J. Albano, Esq.




                                              2
        Case 3:20-cv-30159-MGM Document 25 Filed 07/14/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

        I hereby certify that on July 14, 2021, this document filed through the Electronic
Case Filing System (ECF) will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF), and that a paper copy shall be served
upon those identified as nonregistered participants.


                                                 /s/ Mark J. Albano
                                                 ___________________
                                                 Mark J. Albano, Esq.




                                            3
